Mr. Justice Aldrey
delivered tlie opinion of the court.
In the action brought by José Sosa Oliva against the heirs of Manuel Sosa Oliva judgment was rendered for the defendants with the costs. When the judgment became final the defendants filed a memorandum of costs including an item of $4,000 for attorney’s fees, which on plaintiff’s objection the court reduced to $3,000. Still feeling aggrieved, the plaintiff took the present appeal on the ground that the allowance was excessive.
In order to place this court in the same position as was the trial court when it decided that question so that this court might estimate the value of the services of the attorney for the defendants and decide whether the amount allowed was excessive a complete transcript of the record of the case has been brought up and from an examination of it we are convinced that although the appellant brought suit for the sum of $23,190.52 alleged to be owing to him and although the examination of evidence lasted for two days, the questions raised by the complaint were questions of fact; therefore, we consider that the lower court abused its discretion in allowing the amount of $3,000 as fees of the attorney for the defendants and that the sum of $1,000 represents the reasonable value of the services of the attorney and to that extent the order appealed from must be modified.